Citation Nr: 0017750	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  93-09 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for arthralgia of 
the left hip with trochanteric bursa calcifications, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
medial collateral ligament strain of the left knee, currently 
rated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for 
temporomandibular joint syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966, March 1980 to July 1980 and from November 1980 to 
February 1989.  

This appeal arises from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for a 
left knee disability, a left hip disability and 
temporomandibular syndrome.  The veteran perfected appeals as 
to the assignment of the ratings for those disabilities.  


FINDINGS OF FACT

1.  The veteran's left hip arthralgia with trochanteric bursa 
calcifications does not limit range of motion or cause pain 
with movement.  

2.  The veteran's left knee disability results in minimal 
laxity and difficulty with prolonged standing or bending.  

3.  The veteran's temporomandibular joint syndrome does not 
cause interference with mastication or speech.  The oral 
aperture is five centimeters with maximal mouth opening.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthralgia of the left hip with trochanteric bursa 
calcifications have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5251, 5252 
(1999).  

2.  The criteria for a rating in excess of 10 percent for a 
medial collateral ligament strain of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  

3.  The criteria for a compensable rating for 
temporomandibular joint syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1992); 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim when the veteran is seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.326 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1997).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted above, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The provisions of 38 C.F.R. 
§ 4.10 provide that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a description of the effects of the 
disability upon the person's ordinary activity.  

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that the use of terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue, all evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations must adequately show anatomical 
damage and functional loss with respect to these elements.  
Functional loss may be due to absence of part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(emphasis added).

Regarding the joints, the factors of disability reside in 
reduction of their normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee, the shoulder and the hip are 
considered major joints.  38 C.F.R. § 4.45; See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


Hip

The diseases under diagnostic code 5013 through 5024 will be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis; except gout, which will be rated 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a, paragraph 
following Diagnostic Code 5024.  Bursitis is rated under 
Diagnostic Code 5019.  Limitation of extension of the thigh 
to 5 degrees is rated as 10 percent disabling.  38 C.F.R. 
Part 4, Diagnostic Code 5251 (1999).  Limitation of flexion 
of the thigh to 45 degrees is rated as 10 percent disabling.  
Limitation of flexion of the thigh to 30 degrees is rated as 
20 percent disabling.  38 C.F.R. Part 4, Diagnostic Code 5252 
(1999).  Limitation of rotation of the thigh, when inability 
to toe out more than 15 degrees of the affected leg has been 
demonstrated, is evaluated as 10 percent disabling.  
38 C.F.R. Part 4, Diagnostic Code 5253 (1999).  


Knee

Other impairment of the knee resulting in subluxation or 
lateral instability which is slight warrants a 10 percent 
evaluation, impairment which is moderate warrants a 
20 percent evaluation, and which is severe warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.


Temporomandibular Joint Syndrome

During the pendency of this appeal new VA regulations for 
evaluating disability due to dental and oral disorders were 
published.  The new criteria for rating dental and oral 
conditions became effective February 17, 1994.  59 Fed. Reg. 
2530 (1994).

Prior to February 17, 1994, Diagnostic Code 9905 provided for 
a 10 percent evaluation for limited motion of 
temporomandibular articulation when there was interference 
with mastication or speech.  A 20 percent evaluation was 
warranted when motion was limited to 1/2 inch or 12.7 
millimeters.  38 C.F.R. § 4.150, Diagnostic Code 9905 (1992)  

Currently, under Diagnostic Code 9905, limited motion of the 
inter-incisal range from 31 to 40 mm warrants a 10 percent 
evaluation, from 21 to 30 mm warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1999).  


Factual Background.  Service medical records from March 1988 
indicate that the veteran suffered a Grade II tear of the 
left knee.  

X-rays of the left hip, left knee and temporomandibular joint 
were taken in August 1989.  The left knee and 
temporomandibular joints were normal.  There was no bone or 
joint abnormality of the left hip.  VA examination revealed 
significant ligamentous laxity.  The left knee was 
subluxated.  He had full range of motion.  He had crepitus.  
The left hip felt as if it were partially subluxated on range 
of motion.  The left lateral hip and knee were tender.  

VA records from August 1993 included a notation that the 
veteran had left knee pain in the medial and lateral aspects 
of the left knee.  

The veteran was examined by the VA in September 1993.  He 
reported that he began to have left hip pain after a motor 
vehicle accident in 1965.  He reported gradually increasing 
pain in the left hip.  It was constant.  He had a sensation 
like his hip going out of the socket.  He also complained of 
burning pain down his left lower extremity.  He also reported 
that in 1964 he began to have popping and clicking on both 
sides of his jaw when he chewed.  He reported a constant ache 
on the left side of his mouth and that he had had a splint 
made.  The veteran stated that he began having left knee pain 
in 1987 and 1988.  He damaged the medial collateral ligament.  
He now had constant knee pain.  It was unstable when he moved 
sideways.  It felt as if it would buckle when he went up 
stairs.  He denied any recent episodes of falling.  He 
reported variable ability to walk variable distances.  There 
was no popping, clicking or locking of the knee.  He could 
not participate in sports due to the knee.  

Examination of the jaw showed bilateral popping and clicking 
and forward translation of the temporomandibular joints.  He 
was missing the upper and lower molars on the right.  
Examination of the left knee demonstrated flexion to 132 
degrees and extension to zero.  No laxity was noted.  There 
was full extension in the medial lateral dimension.  There 
was no anterior posterior laxity noted with the knee fully 
bent.  There was no swelling or deformity.  Examination of 
the left hip revealed extension to 10 degrees and flexion to 
105 degrees.  He was able to abduct the hip 30 degrees.  He 
had external rotation to 70 degrees.  Internal rotation to 35 
degrees.  

X-rays of the left hip revealed minimal trochanteric bursa 
calcification.  X-rays of the left knee revealed no 
degenerative joint disease.  The impression was negative left 
knee.  X-rays of the temporomandibular joints with the mouth 
open revealed a normal range of motion.  It was interpreted 
as a normal study.  

December 1993 VA records included X-rays of the hips.  The 
impression on the report was that there was no bony 
abnormality of either hip.  There was evidence of left 
trochanteric bursitis.  

In December 1993 the veteran told VA personnel that his left 
hip was tender when he was on his feet.  The pain kept him 
awake at night.  The veteran returned in January 1994 and 
reported pain in the left hip and knee.  Hip rotation was 
"ok."  The examiner that he doubted the old left 
trochanteric bursitis was causing all of his symptoms.  

In March 1994 a magnetic resonance imaging (MRI) of the hips 
was performed.  The hips appeared to be normal and it was 
interpreted as a negative MRI.  VA records included 
complaints of pain in his hips.  He favored his left hip.  
The impression was degenerative joint disease.  Another March 
1994 VA record noted progressive pain in the left hip and 
knee.  The veteran had occasional swelling of the left knee.  

June 1994 VA records revealed that hip movements were good.  
There was some apparent prominence of the left greater 
trochanter probably due to surrounding muscle atrophy.  The 
left knee revealed medial instability with weight bearing.  
X-rays of the hips were negative, except for some 
calcification of the left greater trochanter.  

In September 1995 the veteran submitted a VA Form 21-4138 
that the RO accepted in lieu of a VA Form 1-9 as the 
veteran's substantive appeal.  The veteran stated that his 
left knee had noticeable lateral instability and degenerative 
joint disease and asserted he was subject to falls due to the 
severe instability of the knee.  He claimed his 
temporomandibular syndrome caused pain in the jaw and chronic 
severe headaches.  He reported his left hip pain was very 
immobilizing and that the hip and knee combined did not allow 
him to stand or walk for any length of time without severe 
pain in the pain and swelling in the knee.  

The veteran was examined by the United States Postal Service.  
The May 1996 evaluation noted that the veteran had a left 
knee strain with chronic pain.  There was a sensation that 
the knee came out of its socket or buckled.  Chronic left hip 
pain was also noted.  The examiner's opinion was that the 
veteran's multiple musculoskeletal disabilities made him a 
high risk for employment.  

A VA examination was performed in March 1998.  The veteran 
stated that he had pain in his jaw that was worse on the left 
than the right.  He noted crepitus in the left 
temporomandibular joint.  He reported having pain when he 
chewed hard food substances.  He said he had not had surgery 
or cortisone injections  There was no history of mandibular 
fracture or dislocation.  The veteran reported moderate pain 
in the left hip with prolonged standing.  It was a sharp pain 
over the left greater trochanteric region.  There was no 
history of radiation of pain to the lower extremities.  He 
did not use a cane or assistive device.  The veteran also 
reported mild pain and instability of the left knee.  It gave 
him trouble  with lateral motion activities.  He was 
currently unemployed.  There was no history of the knee 
actually collapsing or needing reparative surgery.  

Examination revealed that the incisal aperture was five 
centimeters with maximal mouth opening.  The veteran could 
laterally move the mandible without difficulty two 
centimeters in either direction.  There was moderate crepitus 
of the right temporomandibular joint and marked crepitus of 
the left temporomandibular joint.  X-rays revealed normal 
excursion.  Examination of the left hip revealed full 
painless range of motion.  There was slight tenderness on 
deep palpation of the greater trochanter.  There were no 
palpable subcutaneous masses and no erythema.  X-rays were 
negative.  Examination of the left knee revealed range of 
motion from 0 to 145 degrees.  There was minimal laxity of 
the medial collateral ligament.  The lateral collateral 
ligament was intact.  Anterior and posterior cruciate 
ligaments were intact by Lachman's test.  Patellar inhibition 
test was negative.  X-rays revealed no degenerative joint 
disease.  

A second VA examination was conducted in September 1998.  
Examination of the right hip revealed full range of motion 
without pain.  There was no trochanteric bursa tenderness on 
palpation.  The left knee had range of motion from 0 to 
145 degrees.  There was no effusion.  There was minimal 
medial collateral laxity.  The lateral collateral ligaments 
were intact as were anterior and posterior cruciate 
ligaments.  The examiner's impression was that there was no 
evidence of trochanteric bursitis, the veteran had bilateral 
temporomandibular joint arthralgia and left knee ligamentous 
laxity.  The VA examiner commented that "Deluca factors were 
present," as prolonged standing or bending lead to an 
estimated 10 percent diminishment of excursion strength, 
speed and coordination and endurance of the left knee.  He 
stated that "Deluca factors did not apply to the left hip as 
there was no objective evidence of bursitis and Deluca 
factors did not apply to temporomandibular joint syndrome.  


Analysis.  A claim placed in appellate status by disagreement 
with the initial rating award and not yet ultimately 
resolved, as is the case with the claim herein at issue, is 
an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  In this case as in Fenderson, the veteran has 
perfected an appeal as to the assignment of the initial 
ratings for his left hip, left knee and temporomandibular 
syndrome.  The Board will therefore consider whether staged 
ratings are appropriate.  


Left Hip

The veteran's left hip disability is currently rated as 10 
percent disabling.  Evaluations of disability due to bursitis 
are rated based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (1999).  In evaluating the left hip the 
Board has noted that the veteran is also service-connected 
for degenerative joint disease of the lumbar spine with 
radiculopathy.  That disability is currently rated based on 
radiating pain into the left lower extremity.  

Range of motion of the hip is illustrated in 38 C.F.R. 
§ 4.71, Plate II.  Range of motion of the hip in flexion is 
shown as from 0 to 125 degrees.  Hip abduction is shown as 
from 0 to 45 degrees.  The Board has reviewed the claims 
folder for evidence of limitation of motion of the left hip.  
In August 1989 subluxation was noted.  In September 1993 the 
veteran lacked 10 degrees of full extension and 20 degrees of 
full flexion.  The VA examination in March 1998 revealed full 
painless range of motion.  Those findings were confirmed on 
the September 1998 VA examination which also revealed full 
range of motion without pain.  

The veteran demonstrated limitation of extension of 10 
degrees which meets the criteria for a 10 percent rating 
under Diagnostic Code 5251.  A higher evaluation would 
require limitation of flexion to 30 degrees.  The veteran was 
able to flex the hip to 125 degrees. 

The Board has carefully reviewed the veteran's complaints of 
hip pain and finds that they do not exceed those contemplated 
for a 10 percent rating.  The Board also considered whether 
the rating should be staged.  In this case the disability has 
not increased in severity during the rating period; rather 
the evidence shows it may have improved.  Based on those 
findings the Board has determined that a staged rating is not 
appropriate in this case.  The preponderance of the evidence 
is against the veteran's claim.  An increased rating for 
arthralgia of the left hip with trochanteric bursa 
calcification in excess of 10 percent is not warranted.  


Left Knee

The veteran's left knee disability is currently rated as 10 
percent disabling.  That rating is based on slight 
instability.  A higher rating requires evidence of moderate 
instability.  

A review of the evidence reveals that examination in 
September 1993 found no laxity.  The May 1996 report noted a 
sensation of buckling or the knee coming out of its socket  
In March and September 1998 there was minimal laxity.  
Minimal laxity is analogous to slight instability, rather 
than to moderate instability.  Thus, the record supports a 
finding of only slight instability.  

The Board noted that the veteran claimed disability due to 
degenerative joint disease of the knee.  VA X-ray report in 
March 1998 specifically stated that there was no degenerative 
joint disease of the left knee.  Evaluation based on 
limitation of motion due to arthritis specifically requires 
that arthritis be established by X-ray findings.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010 (1999).  In the absence 
of X-ray evidence of arthritis a separation evaluation is not 
warranted.  

The Board has also carefully considered the veteran's 
functional impairment due to pain.  The VA examiner in 
September 1998 specifically noted that prolonged or bending 
would lead to a diminishment of strength.  The veteran has 
reported pain and swelling in the knee after prolonged use.  
Those symptoms are consistent with a 10 percent rating, 
rather than a higher disability rating.  

The Board also considered whether the rating should be 
staged.  In this case the evidence does not reflect that the 
left knee disability has increased in severity during the 
rating period.  Therefore, the Board has determined that a 
staged rating is not appropriate in this case.  

The preponderance of the evidence is against the veteran's 
claim and an increased rating for medial collateral ligament 
strain of the left knee is not warranted.  


Temporomandibular Joint Syndrome

As is set out above the criteria for rating temporomandibular 
syndrome has changed during the rating period.  Under the old 
criteria a compensable rating required interference with 
mastication or speech.  The veteran has not complained of any 
difficulty speaking.  The only difficulty the veteran has 
expressed with eating was pain when he chewed hard foods.  

Under the new criteria there must be limitation of motion 
between 31 and 40 millimeter.  The examiner in March 1998 
measured the incisal aperture as five centimeters.  A 
centimeter is equal to 10 millimeters.  Thus, the veteran's 
incisal aperture is 50 millimeters.  

The veteran's temporomandibular joint syndrome does not 
produce the symptoms required for a compensable rating under 
either the old or new criteria.  


ORDER

A disability rating in excess of 10 percent for arthralgia of 
the left hip with trochanteric bursa calcification is denied.  

A disability rating in excess of 10 percent for residuals of 
a medial collateral ligament strain of the left knee is 
denied.  

A compensable evaluation for temporomandibular joint syndrome 
is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

